*1254CONCURRING AND DISSENTING OPINION BY
Judge McGINLEY.
The majority concludes, and I agree that Pine Township did not have the authority to require Penn Power to install its main distribution feeder line underground. I do not agree that this case should be vacated and transferred to the Commission. Instead, the trial court must be reversed and the matter remanded to the trial court to remand to Pine Township for issuance of a street opening permit to Penn Power.
This case was commenced when Penn Power filed a street opening permit with Pine Township in order to place five wooden poles for an overhead main feeder electric distribution line within Pine Township’s public road right-of-way along Mt. Pleasant Road. Penn Power proposed in its permit application to place an overhead main feeder distribution line along the south side of Mt. Pleasant Road to connect Southridge Estates on the north side of Mt. Pleasant Road. Pine Township denied the application because the developer agreed “to cause” all existing and new utilities service lines on and off the site to be installed underground and the Board of Supervisors’ approval of the subdivision plan was contingent on underground utility lines and other conditions. The trial court affirmed Pine Township because it “was consistent with” PUC regulations 52 Pa. Code § 57.82 and § 57.84 and because the trial court concluded it was “practicable” for Penn Power to install the line underground.
Pine Township’s denial of the permit was not based on reasonable criteria ordinarily examined in reviewing street opening permits. First, the trial court erred when it relied on language contained in a third party developer’s agreement to support its decision to uphold the denial of the permit by Pine Township. Penn Power, a regulated public utility, was not a party to that agreement. As provided in the Public Utility Code, the Commission has exclusive jurisdiction over the implementation of public utility facilities. 66 Pa.C.S. § 501(b). Pine Township may not alter the exclusive jurisdiction of the Commission over public utilities by language incorporated in a document for land subdivision and development to which a utility was not a party. This Court has held that a township may not alter the exclusive jurisdiction over public utilities through its zoning and subdivision regulations. Newtown Township v. Philadelphia Electric Co., 140 Pa.Cmwlth. 635, 594 A.2d 834 (1991). Thus, Pine Township has no authority to alter the exclusive jurisdiction of the Commission based on a development agreement with a contractor. The trial court erred as a matter of law when it held Penn Power to the terms of the agreement which provided “all utilities must be underground.”
Additionally, the Township’s decision, affirmed by the trial court, was based upon a misinterpretation of the PUC regulations. The trial court erroneously relied on Section 57.82 of the regulations, which apply to electrical lines within a development. Penn Power’s proposed overhead electrical lines are in a public right-of-way, not within the development.
The trial court also apparently believed that Section 57.84 provided for a 100 foot buffer zone surrounding a development in which all electrical lines must be installed underground. According to the Commission, this is not the case. Only the 100 feet of line feeding into the development must be installed underground, if practicable.
Whenever the distance from the end of the utility’s existing distribution line to the boundary of the development is 100 feet or more, the 100 feet of new distribution line nearest to but outside the boundary shall be installed underground if practicable; and whenever the dis-*1255tanee is less than 100 feet from the boundary, all the new distribution line nearest to but outside the boundary shall be installed underground if practicable. The installation required by this section shall be provided by the utility, without cost to the applicant.
52 Pa.Code § 57.84. As indicated in the Commission’s order, it is only the portion of the distribution line nearest to the development (in other words, the line that feeds into the development) that must be installed underground.
By upholding Pine Township’s denial of the permit application, the trial court allowed Pine Township to supervise and control the operations of Penn Power by “conditioning” the street opening permit on the placement of a main distribution feeder line parallel to the development along Mt. Pleasant Road underground.
I recognize that the Commission has primary jurisdiction over public utilities including the issue of practicability. But plainly, the Commission does not have jurisdiction of an appeal from the denial of a permit application and this Court may not confer jurisdiction on the Commission by transferring the controversy. Critically, the Commission’s answer to the question of “practicability” is not necessary to resolve Penn Power’s right to obtain a street opening permit. The central issue in this appeal is not whether it was practicable or possible for Penn Power to place the main feeder distribution line underground under applicable PUC regulations; the only issue this Court must decide is whether the trial court erred in giving Pine Township the authority to dictate to Penn Power that it must install its main distribution feeder line underground.
By vacating the trial court’s order and transferring “this case” to the Commission to determine if Section 57.84 of the Pa. Code applies, the majority has, in essence, sua sponte expanded the nature of the underlying dispute and gone beyond the relief requested. The trial court’s role was to determine whether Pine Township had the authority to condition the permit on the main distribution feeder line being placed underground. The trial court’s action with respect to the denial of the permit application having been in error ends the inquiry. Which portion, if any, of Penn Power’s main distribution feeder line must be installed underground, based upon whether the distance from the end of its existing distribution line to the boundary of Southridge Estates is under 100 feet, is a collateral issue best left to be raised at the appropriate time and manner, if necessary.
Section 57.84 of the Pa.Code is unequivocal. If the distance from the end of Penn Power’s existing distribution line to the boundary of the development is 100 feet or more, then Penn Power must put it underground unless not practicable. If Penn Power believes it is not practicable, then the proper procedure is for Penn Power to commence a separate action before the Commission on the issue of practicability. Penn Power should be permitted to chart its own course.
Based on the foregoing, I dissent because I do not believe this Court has the authority to transfer the controversy to the Commission.